STOCK PLEDGE AGREEMENT



This Agreement is made and entered into as of the 18th day of August, 2006, by
and between HEARTLAND BANK, a federal savings bank (“Pledgee”), and Freedom
Financial Group, Inc., a Delaware corporation (“Pledgor”).
 
Recitals
 
A. Pledgee, T.C.G. - The Credit Group Inc., a Manitoba, Canada corporation (the
“Company”), and Pledgor have entered into that certain Loan and Security
Agreement of even date herewith (as the same may be renewed, extended, amended,
restated, replaced or otherwise modified from time to time, the “Loan
Agreement”) whereby Pledgee has extended a revolving credit facility available
to the Company and Pledgor in the principal face amount of $3,000,000.
 
B. Pledgor owns 1,100 shares of common stock, par value $ N/A per share, of the
Company, representing on the date hereof 100% of the issued and outstanding
voting common stock of the Company.
 
C. Pledgor and Pledgee desire to secure the payment of all of the obligations of
the Company and Pledgor to Pledgee arising from time to time under the Loan
Agreement (collectively, the “Secured Obligations”).
 
In consideration of the foregoing, the agreements below and other sufficient
consideration, the receipt of which is hereby acknowledged, Pledgor and Pledgee
agree as follows:
 
1. Pledge and Grant of Security Interest.
 
a. To secure the due and punctual payment and performance of all the Secured
Obligations, Pledgor hereby grants to Pledgee a security interest in 1,100
shares of voting common stock of the Company (said interests of Pledgor in the
voting stock of the Company, together with such additional shares of common
stock of the Company as may from time to time be pledged by Pledgor hereunder as
provided by the Loan Agreement, are hereinafter collectively called the “Shares”
and individually a “Share”). Delivered herewith are the original certificates
for the Shares and stock powers for the Shares executed in blank by Pledgor.
 
b. In addition, Pledgor hereby grants to Pledgee a security interest in the
following (which shall be deemed included in the term “Shares”): (i) all
dividends, cash, securities, distributions, instruments and other property from
time to time paid, payable or otherwise distributed in respect of or in exchange
for any or all of such Shares, (ii) any and all distributions made in respect to
the Shares, whether in cash or in kind, by way of dividends or stock splits, or
pursuant to a merger or consolidation or otherwise, or any substitute security
issued upon conversion, reorganization or otherwise, (iii) any and all other
property hereafter delivered to Pledgor or Pledgee in substitution for or in
addition to any of the foregoing (including without limitation all securities
issued pursuant to any shareholder agreement, stock purchase agreement, stock
purchase rights or other agreement with respect to Shares to which the Pledgor
may now or hereafter be a party), all certificates and instruments representing
or evidencing such property and all cash, securities, interest, dividends,
rights, promissory notes and other property at any time and from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all thereof, and (iv) any and all proceeds of any of the foregoing. If
any of the foregoing shall be received by Pledgor, contrary to the terms hereof
or the Loan Agreement, or during the continuance of an Event of Default, they
shall immediately deliver the same to Pledgee or its designated nominee,
accompanied, if appropriate, by proper instruments of assignment and/or stock
powers executed by Pledgor in accordance with Pledgee’s instructions, to be held
subject to the terms of this Agreement.


--------------------------------------------------------------------------------

 
 
2. Representations and Warranties. Pledgor represents and warrants that:
 
a. Pledgor owns the Shares, free of all Liens (as those terms are defined in the
Loan Agreement) and shareholders’ agreements, cross-sell agreements, buy-sell
agreements and similar contractual restrictions concerning the sale, assignment
or pledge of the Shares, except for the restrictions applicable under Rule 144
of the General Rules and Regulations under the Securities Exchange Act of 1933.
The information concerning the capital structure of the Company as shown on
Schedule 1 attached is accurate.
 
b. The delivery of the original certificates for the Shares to Pledgee
concurrently with the execution of this Agreement shall create a valid and fully
perfected security interest in the Shares, securing the payment of the Secured
Obligations.
 
c. No consent of any third party (including, without limitation, any stockholder
or creditor of Pledgor) and no governmental approval is required for the
exercise by Pledgee of the voting or other rights provided for in this Agreement
or the remedies in respect of the Shares pursuant to this Agreement (except as
may be required in connection with such disposition by laws affecting the
offering and sale of securities generally).
 
3. Additional Liens. Pledgor agrees that he will not (i) sell or otherwise
dispose of, or grant any option with respect to, any of the Shares, (ii) create
or permit to exist any Lien upon or with respect to any of the Shares, except
for the security interest under this Agreement, or (iii) enter into any other
contractual obligations which may restrict or inhibit Pledgee’s rights or
ability to sell or otherwise dispose of the Shares or any part thereof after the
occurrence and during the continuance of an Event of Default hereunder.
 
4. Default. Any one or more of the following shall constitute a default
hereunder (an “Event of Default”):
 
a. An Event of Default under the Loan Agreement; or
 
b. A violation by Pledgor of any of the provisions or conditions of this
Agreement.
 
5. Custody and Preservation of the Collateral. Pledgee shall be deemed to have
exercised reasonable care in the custody and preservation of any Shares in its
possession (even if it fails to sell or convert Shares which are falling in
market value) provided the Pledgee acts in a commercially reasonable manner. The
failure of Pledgee to preserve or protect any rights with respect to any of the
Shares against other parties shall not be deemed a failure to exercise
reasonable care in the custody or preservation of such Shares.
 
2

--------------------------------------------------------------------------------

 
 
6. Remedies. Upon the occurrence and during the continuance of an Event of
Default:
 
a. Pledgee may at any time exercise the rights and pursue the remedies provided
under Article 9 of the Uniform Commercial Code as currently effective in, or as
hereafter amended by, the State of Missouri, including but not limited to
selling the Shares at any public sale or at private sale without advertisement
if in Pledgee’s reasonable judgment such private sale would result in a greater
sale price than a public sale. The parties agree that in the event Pledgee
elects to proceed with respect to the Shares, whenever applicable provisions of
the Uniform Commercial Code require that notice be reasonable, ten (10) days’
notice shall be deemed reasonable. Pledgee shall not be obligated to make any
sale of the Shares regardless of notice of sale having been given. Pledgee may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. Pledgee may bid and become a
purchaser at any such sale, if public, and upon any such sale Pledgee may
collect, receive, and hold and apply, as provided herein, the proceeds thereof
to the payment of the Secured Obligations, and assign and deliver the Shares and
the certificate therefor to the purchaser at any such sale. The proceeds from
any such sale shall be applied first to the payment of all legal and other costs
and expenses incurred in connection with the sale and next to the payment of the
Secured Obligations. The balance, if any, of such proceeds remaining after such
application shall be paid as provided by law.
 
b. Upon the occurrence and continuation of an Event of Default, in the event
that Pledgee determines that it is advisable to register under or otherwise
comply in any way with the Securities Act of 1933 or any similar federal or
state law, or if such registration or compliance is required with respect to the
Shares prior to the sale thereof by Pledgee, Pledgor will use its best efforts
to cause such registration to be effectively made, at no expense to Pledgee, and
to continue such registration effective for such time as may be reasonably
necessary in the opinion of Pledgee, and will reimburse Pledgee for any
reasonable expense incurred by Pledgee including, without limitation, reasonable
attorneys’ and accountants’ fees and expenses in connection therewith; and
should Pledgee determine that, prior to any public offering of any of the
Shares, such securities should be registered under the Securities Act of 1933
and/or registered or qualified under any other federal or state law, and that
such registration and/or qualification is not practical, then the Pledgor agrees
that it will be commercially reasonable to arrange a private sale so as to avoid
a public offering, even though the sales price established and/or obtained may
be substantially less than might have been obtained through a public offering.
The Pledgor further acknowledges the impossibility of ascertaining the amount of
damages which would be suffered by Pledgee by reason of the failure by the
Pledgor to perform any of the covenants contained in this paragraph and,
consequently, agrees that, if the Pledgor shall fail to perform any of such
covenants, Pledgor shall pay, as damages and not as a penalty, an amount equal
to the value of the Shares on the date Pledgee shall demand compliance herewith.
 

3

--------------------------------------------------------------------------------

 
 
7. Right to Vote Shares. Until the Secured Obligations are fully paid, Pledgee
shall have the right to vote the Shares with regard to any proposed amendment to
the articles of incorporation or by-laws of Company which would result in a
change in the voting rights and power of the Shares. Otherwise, Pledgor shall
have the sole right to vote the Shares unless there is an Event of Default that
is continuing hereunder, in which event Pledgee shall have the sole right to
vote the Shares.
 
8. Preservation and Perfection of Liens. Pledgor shall promptly, upon the
request of Pledgee and at Pledgor’s expense, execute, acknowledge and deliver,
or cause the execution, acknowledgment and delivery of, and thereafter, if
applicable, register, file or record in an appropriate governmental office, any
document or instrument supplemental to or confirmatory of this Agreement, and
give such further assurances as may otherwise be necessary or desirable for the
creation, preservation and/or perfection of the liens created by this Agreement.
 
9. Release of Shares. Whenever the full amount of the Secured Obligations have
been finally and unconditionally paid to Pledgee, Pledgee shall return to
Borrower any certificates representing the Shares held by Pledgee with the stock
powers or assignments executed by Pledgor attached, and such Shares shall be
deemed released from any Lien hereunder.
 
10. Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile), each of which shall be deemed to be an original, but
all of which shall be deemed to be one and the same instrument.
 
11. Severability. Any provision of this Agreement which is prohibited,
unenforceable or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, unenforceability
or nonauthorization without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction unless the ineffectiveness of such provision would result in
such a material change as to cause completion of the transactions contemplated
hereby to be unreasonable.
 
12. Notices. All notices, consents, requests and demands to or upon the
respective parties hereto shall be given in the manner required for notices
under the Loan Agreement.
 
13. Dividends. So long as no Event of Default has occurred and is continuing,
Pledgor shall be entitled to receive ordinary cash dividends declared and paid
by the Company from time to time.
 
14. Attorney-In-Fact. Pledgor hereby irrevocably appoints Pledgee as Pledgor’s
attorney-in-fact effective during the continuance of an Event of Default, with
full authority in the place and stead of Pledgor and in the name of Pledgor,
Pledgee or otherwise, from time to time in Pledgee’s sole discretion to take any
action (including completion and presentation of any proxy) and to execute any
instrument that Pledgee may reasonably deem necessary or advisable to accomplish
the purposes of this Agreement, including, without limitation (but subject to
the other provisions hereof), to (i) receive, endorse and collect all
instruments made payable to Pledgor representing any dividend or other
distribution in respect of the Shares or any part thereof; (ii) exercise the
voting and other consensual rights pertaining to the Shares; and (iii) sell,
transfer, pledge, make any agreement with respect to or otherwise deal with any
of the Shares as fully and completely as though Pledgee was the absolute owner
thereof for all purposes, and to do, at Pledgee’s option and Pledgor’s expense,
at any time or from time to time, all acts and things that Pledgee reasonably
deems necessary to protect, preserve or realize upon the Shares. Pledgor hereby
ratifies and approves all acts of Pledgee made or taken pursuant to this Section
14. This power of attorney, being coupled with an interest, shall be irrevocable
until all Secured Obligations shall have been paid in full and the Loan
Agreement shall have been terminated.
 

4

--------------------------------------------------------------------------------

 

15. Governing Law. This Agreement shall be governed and construed under the
internal laws of the State of Missouri.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 
 

        PLEDGOR  
 
  
Freedom Financial Group, Inc., a Delaware corporation,
 
        By:   /s/ Jerald L. Fenstermaker  
Name:

--------------------------------------------------------------------------------

 Jerald L. Fenstermaker   Title:  President


        PLEDGEE       HEARTLAND BANK  
   
   
    By:   /s/ Kenneth C. MacDonell    

--------------------------------------------------------------------------------

  Name:  Kenneth MacDonell   Title:  Senior Vice President  

     
5

--------------------------------------------------------------------------------

 


Schedule 1
T.C.G. - The Credit Group Inc.
 

 
Total Shares of Common
Stock Outstanding (as of 7/31/06):  

--------------------------------------------------------------------------------

1,100 shares
 
Total Shares of Common Stock
Owned by Pledgor 

--------------------------------------------------------------------------------

1,100 shares
 
 
% of Outstanding Shares of
Common Stock Owned by Pledgor

--------------------------------------------------------------------------------

100%
 
Certificate Nos. for Shares of
Common Stock Owned by Pledgor and Pledged to Pledgee 

--------------------------------------------------------------------------------

#1C/03



 
6

--------------------------------------------------------------------------------




